Name: Commission Regulation (EC) No 1995/94 of 2 August 1994 correcting Regulation (EC) No 1977/94 fixing additional amounts for poultrymeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/22 Official Journal of the European Communities 3. 8 . 94 COMMISSION REGULATION (EC) No 1995/94 of 2 August 1994 correcting Regulation (EC) No 1977/94 fixing additional amounts for poultrymeat products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Regula ­ tion (EEC) No 1 574/93 (2), and in particular Article 8 (4) thereof, Whereas Commission Regulation (EC) No 1977/94 (3) has fixed the additional amounts for the products listed in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 ; Whereas a check has shown that the Annex to that Regu ­ lation is not in accordance with the opinion of the relevant Management Committee ; whereas the Regula ­ tion should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EC) No 1977/94 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 3 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 77 . 0 OJ No L 152, 24. 6. 1993, p . 1 . (3) OJ No L 198, 30 . 7. 1994, p . 129 . 3. 8 . 94 Official Journal of the European Communities No L 200/23 ANNEX to the Commission Regulation of 2 August 1994 correcting Regulation (EC) No 1977/94 fixing additional amounts for poultry meat products (ECU/100 kg) CN code Origin of imports (') Additionalamount 0207 39 1 1 01 50,00 0207 41 10 01 50,00 (2) (') Origin : 01 Brazil, Thailand and China. (2) The additional amounts are not applicable to imported products pursuant to Council Regulation (EC) No 774/94 (OJ No L 91 , 8 . 4. 1994, p. 1 ) and Commission Regulation (EC) No 1431 /94 (OJ No L 156, 23. 6. 1994, p. 9).